PER CURIAM.
Tyrone Stanford appeals his two sentences as a habitual felony offender. He received two ten year consecutive terms of imprisonment, resulting from revocation of probation. We affirm the sentences on the authority of Marshall v. State, 596 So.2d 114 (Fla. 2d DCA1992), and King v. State, 597 So.2d 309 (Fla. 2d DCA1991). We recognize affirming the sentences upon revocation of “habitualized” probation is in conflict with State v. Kendrick, 596 So.2d 1153 (Fla. 5th DCA1992).
Affirmed.
FRANK, A.C.J., and ALTENBERND and BLUE, JJ., concur.